PER CURIAM.
Douglas A. Castillo petitions for a belated appeal, stating that the Assistant Public Defender who represented him at trial failed to honor his timely request that the judgment and sentence imposed in Bradford County case number 98-421-CFA be appealed. The respondent expresses no opposition. Accordingly, we grant the petition. Upon issuance of mandate in this cause, an appellate proceeding will be opened with a new case number utilizing the notice of appeal which was belatedly filed with the clerk of the trial court. The clerk of this court will advise the parties and the clerk of the trial court of the date of commencement of the new proceeding.
ERVIN, BOOTH and BENTON, JJ., concur.